PER CURIAM.
The defendant’s presumptive guidelines sentencing range was twelve to thirty months’ confinement or community control. The trial court imposed a sentence of five years but suspended three years of incarceration on the condition that the defendant complete three years’ community control. The state argues this sentence is lawful under the Youthful Offender Act (sections 958.04(2)(c) and (d), Florida Statutes). The Youthful Offender Act may affect the statutory maximum sentence but any sentence must also be within the guidelines range unless a departure sentence is imposed. No reason for departure was given in this case. Therefore, on the authority of Hankey v. State, 505 So.2d 701 (Fla. 5th DCA 1987) all portions of the sentence are vacated except the net sentence of two years’ confinement which is affirmed.
AFFIRMED IN PART; VACATED IN PART.
SHARP, C.J., and COBB and COWART, JJ., concur.